DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagata et al. (US 2020/0102031 A1; hereinafter Nagata).
Regarding claim 1, Nagata discloses a side vehicle body structure [10] of a vehicle, comprising: an internal combustion engine [30] equipped on a front side of a partition wall [20] defining a front edge of a vehicle cabin space [B]; an exhaust apparatus [50] through which exhaust gas exhausted from the internal combustion engine [30] passes; and a pillar [14b] extending in a vehicle up-down direction; wherein the exhaust apparatus [50] comprises: a first exhaust system member [81] located beside the pillar [14b] in a vehicle front-rear direction from a vehicle-width-direction outer side of the pillar [14b] and extending forward relative to the pillar [14b]; a second exhaust system member [82] provided rearward relative to the pillar [14b]; and a connection part [52, 53] (hereinafter, specifically see portion of upstream pipe [52] and downstream pipe [53] which is located between catalytic converter [81] and particulate filter [82]) connecting the first and second exhaust system members [81, 82]; and wherein the connection part [52, 53] has a smaller length in a vehicle width direction than at least one of the first exhaust system member [81] and the second exhaust system member [82] (see Figure 3; wherein portion of upstream pipe [52] and downstream pipe [53] which is located between catalytic converter [81] and particulate filter [82] is less wide than the canisters containing catalytic converter [81] and particulate filter [82]) and is disposed at a position overlapping with the pillar [14b] in the vehicle front-rear direction (paragraphs 0031, 0033, 0034, 0037, 0039, 0041, 0048, 0051, 0082, Figures 1-3, and annotated Figure 2 below which shows location of lower pillar [14b] in side view).
       
    PNG
    media_image1.png
    405
    559
    media_image1.png
    Greyscale


Regarding claim 2, Nagata discloses the side vehicle body structure of a vehicle according to claim 1, comprising a vehicle body structure [11, 13, 16] extending along the vehicle front-rear direction on a side of a floor [18] forming a floor surface of the vehicle cabin space [B], wherein the vehicle body structure [11, 13, 16] overlaps with the pillar [14b] in a vehicle side view and overlaps with the connection part [52, 53] in the vehicle width direction (paragraphs 0033-0034, 0037, 0039, 0048, Figures 1-3, and annotated Figure 2 above).
Regarding claim 7, Nagata discloses the side vehicle body structure of a vehicle according to claim 2, wherein the vehicle body structure [11, 13, 16] extends between front and rear sides of the pillar [14b] so as to be capable of supporting each of the first exhaust system member [81], the connection part [52, 53], and the second exhaust system member [82] from a lower side (paragraphs 0033-0034, 0048, 0051, Figures 1-3, and annotated Figure 2 above).
Regarding claim 12, Nagata discloses the side vehicle body structure of a vehicle according to claim 1, wherein the connection part [52, 53] has a smaller length in the vehicle width direction than both the first exhaust system member [81] and the second exhaust system member [82] (paragraphs 0048, 0051, and Figure 3; wherein portion of upstream pipe [52] and downstream pipe [53] which is located between catalytic converter [81] and particulate filter [82] is less wide than the canisters containing catalytic converter [81] and particulate filter [82]).

Allowable Subject Matter
Claims 3-6, 8-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the combination including the vehicle body structure comprising the claimed recess with the second exhaust system member being disposed at the recess in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claims 6 and 8-10, the combinations including the claimed frame member being disposed on a vehicle-width-direction inner side of the first exhaust system member with the claimed configuration in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.  Regarding claims 11 and 13, the combinations including the first exhaust system member being a gasoline particulate filter and the second exhaust system member being a silencer in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746